PER CURIAM.
This is an appeal from a conviction of bribery as set forth in § 838.011, Fla.Stat., F.S.A. The information was originally quashed by the trial judge, but his decision was reversed by this court. See State v. Sokol, Fla.App.1968, 208 So.2d 156. Upon *844trial of the cause by the court, the appellant was found guilty and sentenced to one year imprisonment.
On this appeal the appellant questions the sufficiency of the evidence, particularly the evidence concerning intent, to sustain the conviction.
An examination of the record reveals the evidence to be sufficient to sustain the conviction. The totality of circumstances establishes the criminal intent of the appellant beyond a reasonable doubt. Therefore, the judgment and sentence are affirmed upon authority of Zalla v. State, Fla.1952, 61 So.2d 649; Eizenman v. State, Fla.App.1961, 132 So.2d 763; Crum v. State, Fla.App.1965, 172 So.2d 24. See also State v. Sebastian, Fla.1965, 171 So.2d 893.
Affirmed.